TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00621-CV




                                        In re Robert Moon




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER



PER CURIAM

               Relator Robert Moon has filed a petition for writ of mandamus, an emergency

motion for temporary relief, and an unopposed motion to seal mandamus record. See Tex. R.

App. P. 52.1, 52.10(a). We grant the unopposed motion to seal the mandamus record. We grant

the emergency motion for temporary relief and temporarily stay that portion of the trial court’s

August 30, 2018 temporary orders requiring Moon to pay real party in interest Sonja Simmons

$100,000 in interim attorneys’ fees, pending further order of this Court. See id. R. 52.10(b). The

Court orders the real party in interest to file a response to the petition for writ of mandamus on or

before October 1, 2018.

               It is ordered on September 21, 2018.



Before Chief Justice Rose, Justices Pemberton and Field